Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12, 15-17, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sheeley (US 20140362169) in view of Choe (US 20190089752).
Regarding claim 1, Sheeley discloses, a system for connecting a computer with a video conference end system (abstract, Paragraph 19 and el. 200, 100), the system comprising: 
a first device for connecting to a computer (Fig. 3, el. 310 and 200 the computer); and 
a second device for connecting to a video conference end system (Fig. 3, el. 320 and 300 the monitor that display the video content of the video conference and Paragraph 20, 39, 50-51) 
wherein the system is configured to provide a bidirectional channel between the first device and the second device (Paragraph 150; Fig. 3, el. 390) such that, in use, the first device is connected to a computer and the second device is connected to the video conference system 
Sheeley does not explicitly discloses the video end system “the monitor” is configured to place and receive calls, wherein the bidirectional channel is configured to facilitate hand off of a videoconference from the computer to the video conference system, the hand off being performed responsive to establishing the bidirectional channel
Chao discloses during a video conference call, hand off the video call form one device to another upon detecting the user within a certain distance and a connection is established between the user’s device and another device “reads on bidirectional channel” (Paragraph 75-78).
Therefore it would have been obvious to one with ordinary skill in the art to modify Sheeley with Chao in order to improve the system and improve the system reliability and enhance the user’s experience. 
Regarding claim 2, Sheeley in view of Choe discloses, wherein the bidirectional channel comprises a bidirectional control channel (Sheeley:  Paragraph 72, 75, 77, abstract; control packet). 
Regarding claim 3, Sheeley in view of Choe discloses, wherein the bidirectional channel comprises a bidirectional media channel (Sheeley: Paragraph 72, 75, 77, abstract; media packet).
Regarding claim 5, Sheeley in view of Choe discloses, wherein the bidirectional channel uses transport layer security, TLS, protocol (Sheeley: Paragraph 23, 40, 89).

Regarding claim 7, Sheeley in view of Choe discloses, wherein the first device is connected to the computer using a physical connection (Sheeley: Fig. 3).
Regarding claim 8, Sheeley in view of Choe discloses, wherein the second device is connected to the video conference system using a physical connection (Sheeley: Fig. 3).
Regarding claim 9, Sheeley in view of Choe discloses, wherein the first device is connected to the computer using a universal serial bus, USB, connection; a High-Definition Multimedia Interface, HDMI, connection; an Ethernet connection; a powered Ethernet connection or a wireless local area network connection (Sheeley: Paragraph 19, 48, 53, 55, 66, 76, Fig. 4 and 5).
	Regarding claim 12, Sheeley in view of Choe discloses, wherein the second device is connected to the video conference end system using a universal serial bus, USB, connection; a High-Definition Multimedia Interface, HDMI, connection; an Ethernet connection; a powered Ethernet connection; or a wireless local area network connection (Sheeley: Paragraph 19, 48, 53, 55, 66, 76, Fig. 4 and 5).
	Regarding claim 15, Sheeley in view of Choe discloses, wherein the video conference system is connected to a far end video conference system (Sheeley: Fig. 3, the individual node).
Regarding claim 16, Sheeley in view of Choe discloses, wherein the far end video conference system is implemented on a server (Sheeley: Paragraph 33, 48).
Regarding claim 17, Sheeley in view of Choe discloses, wherein the far end video conference system is in the video conference system (Sheeley: Fig. 3, the individual node).

Regarding claim 23, see claim 1 rejection.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sheeley (US 20140362169) in view of Choe (US 20190089752) in view of Gidwani (US 6, 640239).
Regarding claim 4, Sheeley in view of Choe discloses, the claimed channel.
Sheeley does not teach wherein the channel is secure.
Gidwani discloses bidirectional secure channel in a video conferring system (abstract).
Therefore, it would have been obvious to ne with ordinary skill in the art before the filing date of the claimed invention to modify Sheeley with Gidwani in order to improve the system and provide confidential channel for transferring data which increase the system security.




Claims 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheeley (US 20140362169) in view of Choe (US 20190089752) in view of Kadgi (US 20180081843).
Regarding claim 10, Sheeley in view of Choe discloses, USB connection.

	Kadgi discloses a user device, wherein USB connection is a USB2.0, USB3.0 or USB-C connection, such as to provide charging power to the computer (Paragraph 80, 82, 169, 177).
Therefore, it would have been obvious to ne with ordinary skill in the art before the filing date of the claimed invention to modify Sheeley with Kadgi in order to improve the system and use USB-C to provide higher bandwidths and faster data transfer rates.
Regarding claim 11, Sheeley in view of Choe in view of Kadgi discloses wherein the first device is connected to the computer using one connector of a multi-headed connector including at least one of a USB2.0, USB3.0 or USB-C connector (see Sheeley: Fig. 4 and Kadgi Paragraph 177).
Regarding claim 13, wherein the USB connection is a USB2.0, USB3.0 or USB-C connection (see claim 10 rejection).
Regarding claim 14,  wherein the second device is connected to the video conference end system using one connector of a multi-headed connector including at least one of a USB2.0, USB3.0 or USB-C connector (see claim 11 rejection).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheeley (US 20140362169) in view of Choe (US 20190089752) in view of Nukala (US 20160021236).
Regarding claim 18, Sheeley in view of Choe discloses, the claimed system.
Sheeley in view of Choe does not disclose wherein the computer is configured to examine a user's calendar associated with the computer to find a videoconference in which the 
	Nukala discloses the above (Paragraph 13).
	Therefore, it would have been obvious to ne with ordinary skill in the art before the filing date of the claimed invention to modify Sheeley with Nukala in order to improve the system and provide easy, quick and convenient way to access the conference.
Regarding claim 19, Sheeley in view of Choe in view of Nukala discloses wherein the computer is configured to examine a user's calendar in response to the bidirectional channel being formed (Nukala: Paragraph 13).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sheeley (US 20140362169) in view of Choe (US 20190089752) in view of Felkai (US 20130342637). 
Regarding claim 20, Sheeley in view of Choe discloses, the claimed system.
Sheeley in view of Choe does not disclose wherein the computer is configured to pass the computer's identity to the video conference system for handing off a videoconference from the computer to the videoconference system.
Felkai discloses the above (Paragraph 11-12, 14, 16-17).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Sheeley with Felkai in order to improve the system and enhance the user experience.
Regarding claim 21, Sheeley in view of Choe in view of Felkai discloses, wherein the computer is configured to pass the computer's identity to the video conference system in response to the bidirectional channel being formed (Felkai:  Paragraph 11).
Examiner also updated the search and found another reference that reads on claims.
Claims 1-3, 5-9, 12, 15-17, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sheeley (US 20140362169) in view of Liu (US 20200183525).
Regarding claim 1, Sheeley discloses, a system for connecting a computer with a video conference end system (abstract, Paragraph 19 and el. 200, 100), the system comprising: 
a first device for connecting to a computer (Fig. 3, el. 310 and 200 the computer); and 
a second device for connecting to a video conference end system (Fig. 3, el. 320 and 300 the monitor that display the video content of the video conference and Paragraph 20, 39, 50-51) 
wherein the system is configured to provide a bidirectional channel between the first device and the second device (Paragraph 150; Fig. 3, el. 390) such that, in use, the first device is connected to a computer and the second device is connected to the video conference system to provide a bidirectional channel between the computer and the video conference end system (Fig. 4 and Paragraph 19, 39, 50-52, 55).
Sheeley does not explicitly discloses the video end system “the monitor” is configured to place and receive calls, wherein the bidirectional channel is configured to facilitate hand off of a videoconference from the computer to the video conference system, the hand off being performed responsive to establishing the bidirectional channel
Liu discloses the above (Paragraph 133).
Therefore it would have been obvious to one with ordinary skill in the art to modify Sheeley with Liu in order to improve the system and improve the system reliability and enhance the user’s experience.
Claims 1-3, 5-9, 12, 15-17, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sheeley (US 20140362169) in view of Mutikainen (US 20130102250).
Regarding claim 1, Sheeley discloses, a system for connecting a computer with a video conference end system (abstract, Paragraph 19 and el. 200, 100), the system comprising: 
a first device for connecting to a computer (Fig. 3, el. 310 and 200 the computer); and 
a second device for connecting to a video conference end system (Fig. 3, el. 320 and 300 the monitor that display the video content of the video conference and Paragraph 20, 39, 50-51) 
wherein the system is configured to provide a bidirectional channel between the first device and the second device (Paragraph 150; Fig. 3, el. 390) such that, in use, the first device is connected to a computer and the second device is connected to the video conference system to provide a bidirectional channel between the computer and the video conference end system (Fig. 4 and Paragraph 19, 39, 50-52, 55).
Sheeley does not explicitly discloses the video end system “the monitor” is configured to place and receive calls, wherein the bidirectional channel is configured to facilitate hand off of a videoconference from the computer to the video conference system, the hand off being performed responsive to establishing the bidirectional channel
Mutikainen discloses the above (Paragraph 28).
Therefore it would have been obvious to one with ordinary skill in the art to modify Sheeley with Mutikainen in order to improve the system and improve the system reliability and enhance the user’s experience.
Allowable Subject Matter
s 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652